DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2021 has been entered.
Response to Amendment
An amendment responsive to the final Office Action dated February 16, 2021 was submitted on May 17, 2021 and entered with the request for continued examination on June 16, 2021.  Claims 1, 15 and 24 were amended.  Claims 36-40 were added.  Claims 10, 11, 19, 20, 34 and 35 have been canceled.  Claims 4, 7-9, 12, 14, 23 and 26-33 were previously canceled.  Claims 1-3, 5, 6, 13, 15-18, 21, 22, 24, 25 and 36-40 are currently pending.
The provisional double patenting rejection (¶ 51 of the final Office Action) has been withdrawn.
The amendments to claims 1, 15 and 24 have overcome the prior art rejections of claims 1-3, 5, 6, 13, 15-18, 21, 22, 24 and 25 (¶¶ 7-50 of the final Office Action).  These rejections have therefore been withdrawn.  These claims, however, are subject to a new ground of rejection as detailed below.  New claims 36-40 have also been rejected as detailed below.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 3, 5, 13, 15, 17, 18, 21, 22, 24, 25 and 37-39 are rejected under 35 U.S.C. §103 as being unpatentable over Fujii et al. (U.S. Patent Application Publication No. 2017/0327402 A1) in view of Mairlot (U.S. Patent No. 4,899,507, cited in IDS submitted April 3, 2019).
Regarding claim 1, Fujii discloses a process comprising: cold-forming a flat glass substrate into a non-planar shape using a die ([0089]-[0090] of Fujii); and attaching a display to at least one of the formed glass substrate and the non-planar rigid support structure such that the display is visible through the cold-formed glass substrate ([0100] of Fujii, display member bonded to curved cover glass), wherein the display is visible through the open region of the cold-formed glass substrate ([0100] of Fujii, display member bonded to curved cover glass and would necessarily be visible through cover glass), and wherein attaching the display to at least one of the cold-formed glass substrate and the non- planar rigid support structure comprises laminating the display to the cold-formed glass substrate ([0100] of Fujii, display member bonded to curved cover glass).
Fujii does not specifically disclose cold-forming the flat glass substrate into a non-planar shape using a die, bonding the cold-formed glass substrate to a non-planar rigid support structure at a plurality of non-planar points using the die, wherein the cold-formed glass substrate, after bonding to the non-planar rigid support structure, includes an open region not in direct contact with the non-planar rigid support structure, the open region having a curved shape maintained by the non-planar rigid support structure.  Rather, Fujii discloses softening the glass and forming the softened glass into the desired curved shape ([0089]-[0092] of Fujii).  Mairlot, however, discloses a process comprising: cold-forming a flat glass substrate into a non-planar shape using 
Regarding claim 3, Mairlot discloses that the non-planar rigid support structure is formed prior to the bonding (FIG. 3 of Mairlot), and the bonding comprises using the die to directly bond the cold-formed glass substrate onto the non-planar rigid support structure (FIG. 2 of Mairlot, die used to hold glass sheet in curved form and is therefore used to directly bond the glass to the frame).  
Regarding claim 5, Mairlot discloses applying an adhesive to at least one of the non-planar rigid support structure and the flat glass substrate prior to bonding (col. 4, lines 35-38 of Mairlot, glue can be used between frame and glass).  
Regarding claim 13, Fujii discloses that the glass substrate comprises a strengthened glass (Abstract of Fujii).  
Regarding claim 15, Fujii in view of Mairlot suggests an article comprising: a formed glass substrate comprising a non-planar shape and a first major surface and an opposing second major surface, the first and second major surfaces comprising a surface compressive stress that differ from one another (3:38-47 of Mairlot, glass sheets cold-curved at temperature significantly less than softening point of the glass; cold-curved glass sheets would necessarily have different compressive stresses on major surfaces); a non-planar rigid support structure bonded to the first major surface at a plurality of non- planar points (FIG. 2 of Mairlot, curved edge of glass inserted into slot in curved frame section #3; col. 4, lines 35-38 of Mairlot, glue can be used between frame and glass); and a display attached to at least one of the cold-formed glass substrate and the non-planar rigid support structure, wherein the display is visible through the cold-formed glass substrate ([0100] of Fujii, display member bonded to curved cover glass and would necessarily be visible through cover glass; see analysis of claim 1 above regarding motivation to combine Fujii and Mairlot), wherein the cold-formed glass substrate includes an open region not in direct contact with the non-planar rigid support structure, and the open region has a curved shape maintained by the non- planar rigid support structure (FIG. 1 of Mairlot), and wherein the display is laminated to the open region of the cold-formed glass substrate ([0100] of Fujii, display member bonded to curved cover glass).
Regarding claim 17, Fujii discloses that the second major surface of the glass substrate comprises a coating or surface treatment ([0095] of Fujii).  
Regarding claim 18, Mairlot discloses an edge adhesive applied to an edge of an interface between the cold-formed glass substrate and the non-planar rigid support structure (4:35-38 of Mairlot, glue can be used between frame and glass).  
Regarding claim 21, Fujii discloses a coating disposed on the cold-formed glass substrate ([0095] of Fujii).
Regarding claim 22, Fujii discloses that the coating is an ink coating or an antireflective coating ([0095] of Fujii, anti-reflection layer; claim only requires one of the recited coating types).
Regarding claim 24, Fujii in view of Mairlot suggest a vehicle interior comprising: an article disposed on an interior surface of a vehicle ([0002] of Fujii, in-vehicle display), the article comprising: a cold-formed glass substrate having opposing major surfaces and a curved shape (FIG. 1 of Mairlot), the opposing major surfaces comprising a surface stress that differ from one another (3:38-47 of Mairlot, glass sheets cold-curved at temperature significantly less than softening point of the glass; cold-curved glass sheets would necessarily have different compressive stresses on major surfaces); a rigid support structure having the curved shape and bonded to the cold-formed glass substrate (FIG. 2 of Mairlot, curved edge of glass inserted into slot in curved frame section #3; col. 4, lines 35-38 of Mairlot, glue can be used between frame and glass); and a display attached to at least one of the cold-formed glass substrate and the rigid support structure, wherein the display is visible through the cold-formed glass substrate ([0100] of Fujii, display member bonded to curved cover glass and would necessarily be visible through cover glass; see analysis of claim 1 above regarding motivation to combine Fujii and Mairlot), 
Regarding claim 25, Mairlot discloses that the rigid support structure comprises a complex developable surface (Abstract of Mairlot, cold curved panel; cold formed glass would necessarily have a complex developable surface since no plastic deformation occurs during cold bending of flat sheet; rigid support structure to which the cold formed glass is bonded would therefore also have a complex developable surface); and wherein the cold formed glass substrate has the complex developable surface (Abstract of Mairlot, glass bent using cold forming operation; cold formed glass sheet would necessarily have a complex developable surface since no plastic deformation occurs during cold bending of flat sheet).  
Regarding claim 37, Mairlot discloses that the open region is not covered by the rigid support structure, wherein the open region is bounded by an interior edge of the rigid support structure (FIG. 1 of Mairlot) and Fujii suggest that the display is laminated to the open region within the interior edge of the rigid support structure such that the display is not covered by the rigid support structure.  Moreover, Fujii discloses mounting the display so that the display fits with the shape of curved cover glass whereby visibility for a viewer can be enhanced ([0101] of Fujii).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to mount the display in the modified article so that the 
Regarding claim 38, Mairlot discloses that the rigid support structure is configured to attach to a vehicle interior part, the vehicle interior part selected from the group consisting of: a dashboard, a center console, an instrument panel, a seat back, a seat front, a floor board, a door panel, a pillar, or an arm rest (FIG. 1 of Mairlot).  Moreover, the frame sections in Mairlot would necessarily be configured to attach to a vehicle interior part.  Mairlot, for example, discloses anchoring clips which can be used to secure the framed glass panel to other components (4:44-50 of Mairlot). 
Regarding claim 39, Mairlot discloses that the open region is not covered by the rigid support structure, wherein the open region is bounded by an interior edge of the rigid support structure (FIG. 1 of Mairlot), and Fujii suggests that laminating the display to the open region comprises laminating the display to the open region within the interior edge of the rigid support structure such that the display is not covered by the rigid support structure.  Moreover, Fujii discloses mounting the display so that the display fits with the shape of curved cover glass whereby visibility for a viewer can be enhanced ([0101] of Fujii).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to mount the display in the modified article so that the display is not obstructed by the rigid support structure to enhance the visibility of the display as taught by Fujii ([0101] of Fujii).
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Mairlot as applied to claims 1 and 15 above and further in view of Bravet et al. (U.S. Patent No. 6,265,054 B1, cited in IDS submitted April 3, 2019).
Regarding claim 2, Mairlot does not specifically disclose that the die is an injection-molding die, and the bonding is accomplished by injection molding the non-planar rigid support structure onto the cold-formed glass substrate while the die holds the cold-formed glass substrate in the non-planar shape.  Bravet, however, discloses a process comprising cold-forming a flat glass substrate into a non-planar shape using a mold (column 6, lines 35-40 of Bravet, glass sheets placed in mold and bent using pressure; column 6, lines 27-30 of Bravet, curved shape maintained by injected plastic after cooling) which comprises injecting plastic into the mold between the bent sheets to maintain the bent shape of the glass sheets when cooled (column 6, lines 27-30 of Bravet; bonding via at least heat and pressure would necessarily occur between injected and cooled plastic and glass sheets).  Bravet also discloses that zones external to the glazing material having greater rigidity may be produced during the same molding operation and in the same mold (2:10-24 of Bravet) and specifically discloses a unit including the glazing material equipped at its periphery with rims of a frame forming an encapsulated glazing material (2:25-29 of Bravet).  Bravet therefore discloses injection molding a frame encapsulating the curved glazing material.  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to injection mold a frame around the curved glass in the modified process since Bravet establishes that such a method was known to be suitable for producing cold formed glazing panels.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art 
Regarding claim 16, Bravet suggest that the non-planar rigid support structure is injection molded onto the cold-formed glass substrate while the cold-formed glass comprises the non-planar shape (see analysis of claim 2 above).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Mairlot as applied to claim 1 above and further in view of Stiles (Stiles Custom Metal, Inc., Installation Recommendations, 2010, https://stilesdoors.com/techdata/pdf/Installation%20Recommendations%20HM%20Windows,%20Transoms%20&%20Sidelites%200710.pdf, cited in previous Office Action).
Regarding claim 6, Mairlot does not specifically disclose, after bonding, applying an adhesive to an edge of an interface between the cold-formed glass substrate and the non-planar rigid support structure.  Stiles, however, discloses applying a bead of sealant at an edge of an interface between a glazing unit and a frame in order to prevent water infiltration (pg. 1, Figure 1B of Stiles).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to apply a bead of sealant to an edge of an interface between the cold-formed glass substrate and the frame in the method of Mairlot in order to prevent water infiltration as taught by Stiles (pg. 1, Figure 1B of Stiles).
Claims 36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Mairlot as applied to claims 1, 15 and 24 above and further in view of Kim et al. (Korean Patent Application Publication No. KR 2016-0144008 A, machine language translation provided and cited below)
Regarding claim 36, Fujii does not specifically disclose that the rigid support structure is attached to at least one of a dashboard, a center console, an instrument panel, a seat back, a seat front, a floor board, a door panel, a pillar, or an arm rest.  Fujii however discloses that the display is an in-vehicle display member such as an instrument panel or heads-up display ([0002] of Fujii).  Kim discloses a heads-up display for a vehicle which is mounted to the dashboard of the vehicle ([0046]-[0047] of Kim).  According to Kim, the heads-up display provides information to the driver without obstructing the driver’s view ([0011] of Kim).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to mount the modified display to the dashboard of a vehicle in order to provide information to the driver without obstructing the driver’s view as taught by Kim ([0011] of Kim).  The examiner notes that claim 36 only requires attachment to only one of the recited vehicle interior components.
Regarding claim 40, Fujii does not specifically disclose attaching the rigid support structure to a vehicle interior part, the vehicle interior part selected from the group consisting of. a dashboard, a center console, an instrument panel, a seat back, a seat front, a floor board, a door panel, a pillar, or an arm rest.  Fujii however discloses that the display is an in-vehicle display member such as an instrument panel or heads-up display ([0002] of Fujii).  Kim discloses a heads-up display for a vehicle which is mounted to the dashboard of the vehicle ([0046]-[0047] of Kim).  According to Kim, the heads-up display provides information to the driver without .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15, 17, 18, 21, 22, 24, 25 and 36-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-29 of copending Application No. 17/007,757 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader and encompass the subject matter of the claims of the reference application.  For example, claim 1 of the reference application is directed to a vehicle interior component comprising a rigid support structure, a cold formed glass substrate bonded to the rigid support structure and having an open region not in direct contact with the rigid support structure and a display laminated to the open region of the glass substrate and therefore anticipates claims 15 and 24 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that neither Mairlot nor Barton disclose or suggest laminating a display to a cold formed glass substrate such that it is visible through an open region of the glass substrate as recited in claims 1 and 15 (pp. 10-11 of amendment).  The Office Action, however, is now relying upon the combination of the newly cited Fujii reference and Mairlot to reject these claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746